NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BRENDA YANETH ZAVALA-LUGO,                      No.    16-73815

                Petitioner,                     Agency No. A200-806-579

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Brenda Yaneth Zavala-Lugo, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination.

Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Zavala-Lugo

failed to establish the requisite continuous physical presence for cancellation of

removal, where she presented inconsistent testimony regarding her departures from

the United States during the requisite period. See 8 U.S.C. § 1229a(c)(4)(B);

8 C.F.R. § 1240.8(d) (petitioner bears the burden of proving she is eligible for

cancellation of removal); 8 U.S.C. § 1229b(b)(1)(A), (d)(2); Corro-Barragan v.

Holder, 718 F.3d 1174, 1178 (9th Cir. 2013) (a departure of more than 90 days or

more than 180 days in the aggregate breaks the 10 years continuous physical

presence required for cancellation of removal).

      We lack jurisdiction to review Zavala-Lugo’s unexhausted due process

contention. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack

jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     16-73815